UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :             03/16/2020
HIMELDA MENDEZ,                                               :
                                             Plaintiff,       :
                                                              :     19 Civ. 11166 (LGS)
                           -against-                          :
                                                              :          ORDER
BG RETAIL, LLC,                                               :
                                             Defendant. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, an initial pretrial conference is scheduled for March 19, 2020;

        WHEREAS, on March 13, 2020, Defendant filed a letter motion for conference in

connection with Defendant’s anticipated motion to dismiss the Complaint and its motion to stay

the action. (Dkt. No. 16). In the letter, Defendant asserts that,

        In settling another action pending in the Central District of California, Defendant
        has already entered into a settlement agreement with a third party [] that provides
        for injunctive relief regarding the manufacture and distribution of gift cards
        containing Braille, the same relief Plaintiff ostensibly seeks here. The parties in
        the California action have stipulated that the Court should retain jurisdiction to
        enforce the settlement. As a result, any determination regarding Defendant’s
        ADA compliance must be made after it has performed (or failed to timely
        perform) its agreement to create and distribute Braille gift cards. As such, a stay
        of the present matter is appropriate. Moreover, Defendant cannot and should not
        be made to answer to two different federal courts with respect to its obligations (if
        any) to provide Braille gift cards.

(Dkt. No. 16 at 3) (citation omitted). It is hereby

        ORDERED that, by March 18, 2020, Defendant shall file on ECF the settlement

agreement referred to in its pre-motion letter. It is further

        ORDERED that, by March 20, 2020, Plaintiff shall file a letter response to Defendant’s

pre-motion letter, including both any arguments in opposition to Defendant’s proposed motion to

dismiss, and any arguments in opposition to the proposed stay. It is further

        ORDERED that the initial pretrial conference, scheduled for March 19, 2020, is

ADJOURNED to April 2, 2020, at 2:15 p.m. The conference will be telephonic. The time of
the conference is approximate, but the parties shall be ready to proceed by that time. The Court

will call the parties once the conference is ready to begin. It is further

       ORDERED that, by March 26, 2020, the parties shall file a joint letter, providing the

court with one telephone call-in number for a conference call, and if necessary a passcode. The

parties shall ensure they are all dialed into the conference call by the appointed conference time.

If the parties are not able to arrange a conference call, they shall contact the Courtroom Deputy,

Mr. James Street, at 212-805-4553, as soon as possible and no later than March 26, 2020, at

noon, to make other arrangements.

Dated: March 16, 2020
       New York, New York




                                                   2
